            Case 1:20-cv-01580-RCL Document 46 Filed 08/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                        Plaintiff,
                                                     Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                        Defendant.


                       JOINT MOTION FOR EXTENSION OF TIME

       The Parties respectfully move the Court for an extension of the briefing schedule for

Plaintiff’s July 30, 2020 Cross-Motion for Summary Judgment. The Parties jointly state as follows:

       1.       Defendant moved to dismiss the Government’s amended complaint on July 16, and

on July 30 the Government filed a brief in opposition to that motion and a cross-motion for

summary judgment. Pursuant to the extension granted by the Court on July 31, Ambassador Bolton

will file a Reply in support of his Motion to Dismiss on August 14. Under LCvR 7(d), Ambassador

Bolton’s response to the Government’s cross-motion is currently due on August 13, and the United

States’ Reply is currently due on August 20.

       2.       The Parties jointly request the Court to extend the deadlines for the response and

reply to Plaintiff’s cross-motion by one week each, as follows:

                a. Defendant’s response to the Cross-Motion for Summary Judgment: due on

                   August 20, 2020;

                b. Plaintiff’s reply in support of its Cross-Motion for Summary Judgment: due on

                   September 3, 2020.




                                                1
            Case 1:20-cv-01580-RCL Document 46 Filed 08/01/20 Page 2 of 2




       3.       Given their commitments in other matters over the coming weeks and their mutual

agreement to the proposed deadlines, the Parties submit that there is good cause for the requested

extensions. A proposed order is enclosed for the Court’s consideration.

August 1, 2020                                      Respectfully submitted,

ETHAN P. DAVIS                                      /s/ Charles J. Cooper
Acting Assistant Attorney General                   Charles J. Cooper, Bar No. 248070
                                                    Michael W. Kirk, Bar No. 424648
MICHAEL SHERWIN                                     John D. Ohlendorf, Bar No. 1024544
Acting United States Attorney
                                                    COOPER & KIRK, PLLC
DAVID M. MORRELL                                    1523 New Hampshire Avenue, NW
Deputy Assistant Attorney General                   Washington, DC 20036
                                                    Telephone: (202) 220-9600
ALEXANDER K. HAAS                                   Facsimile: (202) 220-9601
Director                                            Email: ccooper@cooperkirk.com
Federal Programs Branch
                                                    Counsel for Defendant
/s/ Daniel F. Van Horn
Daniel F. Van Horn (D.C. Bar. No. 924092)
Assistant United States Attorney
555 Fourth Street N.W.
Washington, D.C. 20530
Tel: (202) 252-2506
Email: daniel.vanhorn@usdoj.gov

/s/ Michael J. Gerardi
Michael J. Gerardi (D.C. Bar No. 1017949)
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street NW, Room 11514
Washington, D.C. 20005
Tel: (202) 616-0680
Fax: (202) 616-8460
E-mail: michael.j.gerardi@usdoj.gov

Counsel for Plaintiff




                                                2
        Case 1:20-cv-01580-RCL Document 46-1 Filed 08/01/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                        Plaintiff,
                                                     Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                        Defendant.


                                     [PROPOSED] ORDER

       Pending before the Court is the Parties’ joint motion for an extension of the briefing

schedule on Plaintiff’s Cross-Motion for Summary Judgment. Upon consideration of the motion,

for good cause shown and in light of the Parties’ agreement, the motion is GRANTED.

Defendant’s response to Plaintiff’s Cross-Motion shall be filed on or before August 20, 2020.

Plaintiff’s reply in support of its Cross-Motion shall be filed on or before September 3.

SO ORDERED.



Dated:_______________                              __________________________________
                                                    HONORABLE ROYCE C. LAMBERTH
                                                    United States District Court Judge
